Citation Nr: 1427906	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) since May 1, 2007.  

2.  Entitlement to an initial compensable rating for trichotillomania.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the appeal currently resides with the VA RO in Boise, Idaho.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Boise, Idaho in November 2009.  In a December 2011 decision, the Board denied an initial rating in excess of 30 percent for PTSD for the period December 12, 2006, to March 4, 2007.  (A total hospitalization rating was in effect from March 5, 2007, to April 30, 2007.

An August 2012 rating decision assigned a 50 percent rating for PTSD, effective May 1, 2007.  However, that was not a full grant of the benefit sought and the issue of an increased initial rating from May 1, 2007, for PTSD remains on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary.  

The Veteran's claims were previously remanded in order to obtain VA treatment reports dated from April 2007 to February 2008.  VA outpatient treatment reports dated from April 2007 to February 2008 were obtained and associated with the claims file.  Private treatment reports from The Vet Center dated from January 2008 to May 2009 were also associated with the claims file.  However, these records appear to be duplicative of other records from the Vet Center already associated with the claims file.  

The Veteran's representative avers that the Veteran should be afforded a current VA psychiatric examination as the most current examination of record is dated in February 2007.  In fact, the Veteran was most recently afforded a VA psychiatric examination in August 2009.  However, this examination is still almost five years old.  

At the time of the DRO hearing in November 2009, the Veteran testified that his PTSD symptomatology was more severe than the rating assigned at that time.  He described his PTSD symptomatology and reported that his trichotillomania was a coping mechanism to deal with his anxiety.  He indicated that his medication had recently been changed by his therapist due to bad side effects.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  Consequently, a VA examination should be scheduled to assess the current nature and severity of the service-connected PTSD and trichotillomania.  

It is unclear whether there are any additional VA treatment reports dated since February 2008.  However, because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any such records identified by the Veteran should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify any medical treatment received for his service-connected PTSD and trichotillomania since February 2008.  Any records identified by the Veteran should be obtained.  Any negative responses should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD and trichotillomania.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a Global Assessment of Functioning scale score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should include a complete description of the Veteran's hair loss due to his trichotillomania.

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

